Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 01/19/2021. 
Claims 1-8, and 11-18 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2015/0286477 to Mathur 
[0006] In general, in another aspect, a method of storing a synchronized media project comprises: on a client, storing metadata for the synchronized media project, the metadata comprising: compositional reference map, wherein the compositional reference map refers to: a set of asset records, each asset record referring to a location and a synchronization state for a corresponding asset; and a synchronization mode; on the client, providing a bidirectional project synchronization service, the synchronization service issuing data and notifications to a server and receiving data and notifications from the server for maintaining synchrony between assets of the synchronized media project stored on the client and assets of the synchronized media project stored on the server enabling a user of an application hosted by the client to select the synchronization mode for the synchronized media project, the synchronization mode specifying whether: the bidirectional project synchronization service maintains synchrony between client and server copies of the one or more composition assets; and the bidirectional project synchronization service maintains synchrony between client and server copies of the media assets. 

US 2002/0112085 to Berg
[0132] On a medium priority basis (e.g. medium frequency), the INIC receives information about local and foreign object instances being executed by servers in the server farm ("object instances"). In an illustrative embodiment, for object instances, such information includes an object identification tag (along with its IP address) and a shadow object identification tag (if any, along with its IP address), and/or other suitable information for medium priority synchronization of the server farm's servers.

US 2004/0267752 to Wong
[0014] In yet another embodiment, the NAS switch comprises a synchronization module to select a switch file handle. The synchronization module looks-up the NAS file handle in a file handle replication table to determine if the object has been replicated and, if not, returns a switch file handle similar to the NAS file handle. The synchronization module looks-up replicated files in a synchronization location table to determine a current primary file server from which to access the object, and checks a status of the current primary server. The synchronization module returns a switch file handle corresponding to the current primary server, or alternate file server if not available. 

US 2014/0164447 to Tarafdar
 [0064] Note that to establish the cookie mapping the proxy server will typically need to know that the cookies received with the request at 702 are to be associated with the cookies received with the request at 706. These two requests may be separated in time and even may be received at different proxy servers in the CDN. The synchronization process is preferably handled asynchronously. Hence, it is preferable that when modifying the URL to point to the subdomain or shadow domain (at 703/704), the proxy server also inserts some information into the URL to keep state and signify that the URL is part of a cookie synchronization process. This information may include the foo-A.com cookie ID (e.g., piggybacking it into the URL), information about Party A or foo-A.com, a special character sequence indicating that the request is part of a cookie sync process, etc., such that at 706 this information can simply be read from the URL by the receiving proxy server and acted upon accordingly to complete the cookie mapping. In short, the proxy server preferably embeds state into the URL at 703/704 and/or inserts a pointer to stored state information on the proxy server. 

US 2007/0266011 to Rohrs
[0029] The content can be directly or indirectly accessible from the client device 102. For example, to directly access content that is stored on a server, a user of the client device 102 can enter an address associated with the server in a browser running on the client device 102 (e.g., a URL (universal resource locator) address), and a browser can access content from the corresponding server, via the network 104, using the address. As another example, the user of the client device 102 can access content indirectly through an information provider 112 that accepts queries, searches for content responsive to the queries, and delivers the responsive content to the client device 102. 

Description of Disclosure - DETX (40):
[0036] To access content stored on the servers 106, 108 and 110, the user can initially enter a search query in a web browser running on the client device 102. The browser can send the search query through the network 104 to the information provider 112, via paths A and B. The information provider 112 can use its search engine to execute a search of the web page index 114, via path C, based on the search query. Execution of the search can identify search results corresponding to web pages stored in the servers 106, 108 and 110, and information provider 112 can return the search results to the client device 102, via paths D, E and F. The browser can display the search results on the client device 102. 

The prior art of record (Slaughter in view of Ambach, Mathur, Berg, Wong, Tarafdar and Rohrs) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a master node configured to: send data-placement path information associated with data associated with the-a computation task to a compute node to allow the compute node to send a computation instruction associated with the computation task to a storage node identified based on the data-placement path information; receive, from the identified storage node, a data-update notification after the second processor having the second processing speed of the identified storage node performs the computation task and sends a computation result to the compute node; and perform a lookup for data paths associated with replicas of the data stored on other storage nodes within the storage cluster and send the data paths to the identified storage node, thereby facilitating the identified storage node to synchronize the replicas of the data stored on the other storage nodes.” and similarly recited in such manners in other independent claim 11.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-8 and 11-18 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193